Exhibit 10.1
Sublease Agreement
between
Avanir Pharmaceuticals, Inc.
as Sublandlord
and
Halozyme, Inc.
as Subtenant

     
Building Address:
  11408 Sorrento Valley Road
 
  San Diego, California 92121

 



--------------------------------------------------------------------------------



 



Sublease Agreement
     This Sublease Agreement (this “Sublease”) is made as of this 21st day of
April, 2009 (the “Effective Date”), by and between Avanir Pharmaceuticals, Inc.,
a Delaware corporation (“Sublandlord”) and Halozyme, Inc., a California
corporation (“Subtenant”), a subsidiary of Halozyme Therapeutics, Inc., a
Delaware corporation (“Parent”), with Sublandlord and Subtenant hereinafter
sometimes referred to collectively as the “Parties” and individually as a
“Party”).
Witnesseth:
     Whereas, Sorrento Plaza, a California limited partnership (“Master
Landlord”) and Sublandlord, are parties to a certain Standard Industrial Net
Lease, dated as of May 20, 2002, as amended by that certain First Amendment to
Standard Industrial Net Lease, dated as of August 1, 2002, and as amended by
that certain Second Amendment to Standard Industrial Net Lease, dated as of
April 2, 2003 (collectively, the “Master Lease”), a copy of which is attached
hereto as Exhibit A;
     Whereas, pursuant to the terms of the Master Lease, Master Landlord has
leased to Sublandlord, certain premises consisting of approximately 30,370
rentable square feet (the “Master Lease Premises”) and which are located in an
office industrial center with a street address of 11404 and 11408 Sorrento
Valley Road, San Diego, California 92121 (collectively, the “Center”);
     Whereas, the Center is part of an office industrial center (the “Campus”)
which includes 11388 Sorrento Valley Road, San Diego, California 92121.
     (Initially capitalized terms not otherwise defined in this Sublease shall
have the meanings attributed to such terms in the Master Lease, and unless
otherwise expressly provided herein, all references in this Sublease to
“Section” shall refer to the respective “Section” of the Master Lease and all
references to “Paragraph” in this Sublease shall refer to the respective
“Paragraph” of this Sublease.)
     Whereas, Sublandlord now desires to sublease to Subtenant and Subtenant now
desires to sublease from Sublandlord a portion of the Master Lease Premises
consisting of the entirety of the building located at 11408 Sorrento Valley Road
(the “Sublease Premises”), on the terms, covenants and conditions hereinafter
provided; and
     Now, Therefore, Sublandlord and Subtenant covenant and agree as follows:
     1. Summary and Definitions. The following definitions apply in this
Sublease:
          (a) Base Rent. Base Rent shall be as follows:

1



--------------------------------------------------------------------------------



 



          Period During Sublease Term   Monthly Base Rent   Annual Base Rent
Sublease Commencement Date (estimated to be January 15, 2010), through and
including January 14, 2011
  $2.25 per sq. foot per month or $20,670.75   $248,049.00
 
       
January 15, 2011 through and including January 14, 2012
  $2.32 per sq. foot per month or $21,313.84   $255,766.08
 
       
January 15, 2012 through and including January 14, 2013
  $2.39 per sq. foot per month or $21,956.93   $263,483.16
 
       

          (b) Improvement Allowance. Seventy Five Thousand Dollars ($75,000.00)
(the “Allowance”).
          (c) Sublease Premises. A portion of the Master Lease Premises
constituting approximately 9,187 Rentable Square Feet constituting the entire
building located at 11408 Sorrento Valley Road, San Diego, California 92121 (the
“Building”).
          (d) Term. The term of this Sublease (“Sublease Term”) shall commence
on the later of the following two occurrences: (1) the date upon which Subtenant
shall have obtained the consent of Master Landlord to this Sublease, which shall
be diligently prosecuted (the “Landlord Consent”), or (2) January 15, 2010
(“Sublease Commencement Date”). The Sublease Term shall expire on January 14,
2013, or such earlier date on which this Sublease may be terminated in
accordance with the provisions hereof or the provisions of the Master Lease, as
incorporated herein (“Sublease Expiration Date”), in which case Sublandlord
shall promptly provide Subtenant with prior written notice of such termination.
          (e) Early Access/Sirion Premises.
               (i) Sublandlord acknowledges that a portion of the Subleased
Premises containing approximately eight thousand five hundred eighty-seven
(8,587) Rentable Square Feet (the “Sirion Premises”) is currently leased to
Sirion Therapeutics, Inc. (“Sirion”) pursuant to that certain Sublease Agreement
dated as of September 5, 2006, and entered into by and between Sublandlord and
Sirion (the “Sirion Sublease”) which expires by its terms on September 4, 2009
(the “Sirion Sublease Expiration Date”). For the period beginning on
February 27, 2009, and continuing through the Sirion Sublease Expiration Date,
Subtenant has had, and shall have, the right to access the approximately six
hundred (600) Rentable Square Foot portion of the Subleased Premises that is not
leased to Sirion under the Sirion Sublease (the “Storage Space”) for the
purposes set forth and subject to the terms and conditions of that certain
Alterations Agreement dated February 24, 2009. As full consideration for such
early access to the Storage Space through the Sirion Sublease Expiration Date,
Subtenant shall pay to Sublandlord a one time payment of Three Thousand Dollars
($3,000.00) promptly following Subtenant’s execution hereof. For the avoidance
of doubt, Subtenant shall not be obligated to pay to Sublandlord any Operating
Costs, Real Estate Taxes and Utilities pursuant to Paragraph 8 in connection
with Subtenant’s use of the Storage Space prior to September 5, 2009.

2



--------------------------------------------------------------------------------



 



               (ii) Sublandlord acknowledges that Subtenant also currently
subsubleases and occupies an approximately two thousand seven hundred (2,700)
Rentable Square Foot portion of the Sirion Premises (the “Sub-Sublease
Premises”) pursuant to that certain Sub-Sublease Agreement dated as of
January 27, 2009 and entered into by and between Subtenant and Sirion. Subtenant
shall have the right, commencing as of September 5, 2009 and continuing through
the Sublease Commencement Date, to continue to use and occupy the Sub-Sublease
Premises and the Storage Space for any purpose permitted under the Master Lease;
provided, however, that any such use and occupancy shall be subject to
Subtenant’s obligations herein. In consideration for such access to, and use and
occupancy of, the Sub-Sublease Premises and the Storage Space from September 5,
2009 through the Sublease Commencement Date, Subtenant shall pay to Sublandlord
a base rent equal to Seven Thousand Four Hundred Twenty-Five Dollars ($7,425.00)
per month, prorated for any partial months. For the avoidance of doubt,
Subtenant shall be obligated to pay to Sublandlord all Operating Costs, Real
Estate Taxes and Utilities pursuant to and in accordance with Paragraph 8 in
connection with Subtenant’s use and occupancy of the Sub-Sublease Premises and
the Storage Space from September 5, 2009 through the Sublease Commencement Date.
               (iii) In addition to the right of early access to, and use and
occupancy of, the Sub-Sublease Premises pursuant to Paragraph 1(e)(ii) above,
Subtenant also shall have the right, commencing as of September 5, 2009 (or such
later date upon which Sirion vacates the Sirion Premises in conformity with the
requirements of the Sirion Sublease) and continuing through the Sublease
Commencement Date, to use and occupy all or any portion of the remainder of the
Sirion Premises for any purpose permitted under the Master Lease; provided,
however, that any such use and occupancy shall be subject to Subtenant’s
obligations herein. For the avoidance of doubt, at such time as Subtenant
commences to use and occupy all or any portion of the Sirion Premises for
business purposes (as opposed to pre-occupancy construction activities)
Subtenant shall be obligated to pay to Sublandlord Operating Costs, Real Estate
Taxes and Utilities pursuant to and in accordance with Paragraph 8 allocable to
the occupied portion of the Sirion Premises, but shall not be obligated to pay
any additional base rent or other consideration therefore until the Sublease
Commencement Date.
     2. Sublease. Sublandlord hereby subleases to Subtenant, and Subtenant
hereby subleases from Sublandlord, the Sublease Premises, together with all
appurtenances thereto as provided in the Master Lease, for the Sublease Term and
on the terms and conditions contained in this Sublease. Subtenant’s sublease of
the Sublease Premises is subject to the terms and conditions of the Master Lease
as incorporated herein and further subject to the terms and conditions of this
Sublease.
     3. Condition of Sublease Premises.
          (a) In entering into this Sublease, Subtenant acknowledges that,
except as expressly set forth in this Sublease, Subtenant has not relied upon or
been induced by any statements or representations of Sublandlord or any other
parties or persons with respect to the physical condition of the Sublease
Premises or with respect to any other matter affecting the Sublease Premises,
that might be pertinent in considering the leasing of the Sublease Premises or
the execution of this Sublease. Subtenant has, on the contrary and except as
expressly set forth in this Sublease, relied solely on such investigations,
examinations and inspections as Subtenant

3



--------------------------------------------------------------------------------



 



has chosen to make or have made on its behalf. Upon taking possession of any
portion of the Sublease Premises, Subtenant shall be deemed to have accepted
such portion of the Sublease Premises in its then “as-is” “where-is” condition,
except for Sublandlord’s remediation obligations set forth in Paragraph 3 of
this Sublease.
          (b) Sublandlord represents and warrants that, to the best of its
knowledge, the Sublease Premises presently complies with all laws, codes,
ordinances and other governmental requirements applicable to the Sublease
Premises. Sublandlord is not presently aware of any reason why, upon the
occurrence of the Sublease Commencement Date, the Sublease Premises will not
continue to comply with all laws, codes, ordinances and other governmental
requirements then applicable to the Sublease Premises. Further, Sublandlord is
not presently aware of any material defects in the Sublease Premises which will
unreasonably interfere with the normal use and enjoyment of the Sublease
Premises by any occupant thereof.
          (c) By taking possession of any portion of the Sublease Premises,
Subtenant shall conclusively evidence that such portion of the Sublease Premises
are fully completed and are suitable for Subtenant’s purposes, that such portion
of the Building and such portion of the Sublease Premises are in good and
satisfactory condition, and that Subtenant waives any defect therein.
          (d) Sublandlord shall complete an Exit Assessment as described in
Section 14.8 of the Master Lease and shall obtain any required regulatory
certification of the Sublease Premises promptly following the expiration or
earlier termination of the Sirion Sublease but in any event no later than
October 1, 2009, unless waived in writing by Subtenant.
     4. Base Rent. During the Sublease Term, Subtenant shall pay Sublandlord, as
rent for the Sublease Premises, the Base Rent as set forth in Paragraph 1 of
this Sublease, without set-off or deduction whatsoever, except as otherwise
provided herein. Base Rent shall be due and payable by Subtenant in immediately
available funds, in advance on or before the first day of each calendar month
without notice or demand.
     5. Additional Rent. In addition to the Base Rent under Paragraph 4 above as
well as the additional payment obligations set forth in Paragraph 1(e), any and
all charges, expenses or other sums Subtenant is required to pay under the terms
of this Sublease, including, without limitation, any additional rent required
under the Master Lease, shall be deemed additional rent (“Additional Rent,” and
together with Base Rent, “Subtenant’s Rent”) and shall be paid by Subtenant.
Sublandlord shall have the same rights and remedies with respect to payment of
Additional Rent as Sublandlord shall have with respect to the Base Rent.
Subtenant shall remain responsible for Subtenant’s Rent and any other charges,
expenses or other sums which first arise, accrue or are invoiced at any time
during or after the expiration of the Sublease Term, whether by Sublandlord or
Master Landlord, to the extent they arise or accrue with respect to any period
during the Sublease Term from any liabilities or obligations of Subtenant under
the provisions of this Sublease (including any obligations under the Master
Lease which are incorporated herein as liabilities or obligations of Subtenant).
Except as expressly set forth in Section 1(e) above, Subtenant shall not be
required to pay any Additional Rent, or to perform any obligation that is
(i) allocable to any period of time prior to the Sublease Commencement Date or
following the expiration or sooner termination of the Sublease (for any reason
other than

4



--------------------------------------------------------------------------------



 



Subtenant’s default), (ii) allocable to any portion of the Master Premises other
than the Sublease Premises, (iii) payable as a result of a default by
Sublandlord of any of its obligations under the Master Lease, or as a result of
the gross negligence or willful misconduct of Sublandlord or any of its agents,
employees or contractors, or (iv) are incurred for the sole and exclusive
benefit of Sublandlord.
     6. Rent Payments.
          (a) Subtenant’s Rent and all other charges, expenses or other sums
Subtenant is required to pay to Sublandlord hereunder shall be due and payable
without billing or demand, and without deduction, set-off or counterclaim,
except as otherwise provided herein, in lawful money of the United States of
America, at Sublandlord’s address for notices in Paragraph 15 hereof or to such
other person or at such other place as Sublandlord may designate in writing, and
shall be due and payable by Subtenant to Sublandlord on or before the date
specified in this Sublease, provided that if no date is specified as to the
applicable payment, then on or before (i) three (3) business days prior to the
corresponding date provided in the Master Lease for payment of the same by
Sublandlord to Master Landlord (provided that in no event shall such period be
shortened to a duration of less than two (2) business days) or (ii) if there is
no corresponding date provided in the Master Lease for payment of the same by
Sublandlord to Master Landlord, then ten (10) business days after written
request from Sublandlord to Subtenant. The failure of Subtenant to make payment
in full of Subtenant’s Rent or any other charges, expenses or other sums
Subtenant is required to pay to Sublandlord hereunder by the due date provided
herein for such payment, shall potentially subject Subtenant to the obligation
to pay to Sublandlord interest in accordance with the provisions of
Paragraph 18.
          (b) If the Sublease Term commences on a day other than the first day
of a calendar month or ends on a day other than the last day of a calendar
month, then Subtenant’s Rent for the first and last fractional months of the
Sublease Term shall be appropriately prorated.
          (c) Sublandlord may upon reasonable prior written notice (which notice
shall include Master Landlord’s address and Master Landlord’s acknowledgement of
such notice) instruct Subtenant to make any payment of Subtenant’s Rent directly
to Master Landlord, in which event Subtenant shall timely make all such payments
so instructed directly to Master Landlord (with a copy of the check to be
contemporaneously forwarded by Subtenant to Sublandlord at the time of making of
each such payment), and in such event Sublandlord shall have no responsibility
to Subtenant for the payment of any such amount, and Subtenant shall be solely
responsible for any interest or late charges that may be imposed as a result of
any failure of Subtenant to have timely and properly made any such payment to
Master Landlord. Any payment made directly by Subtenant to Master Landlord at
the request of Sublandlord shall be credited against any of Subtenant’s Rent due
under this Sublease as and when received by Master Landlord.
     7. Use. Subtenant shall use and occupy the Sublease Premises only for the
purposes permitted under, and in a manner consistent with, the provisions of the
Master Lease. Subtenant will pay for any damage to any part of the Sublease
Premises, Building or Center, subject to any applicable waiver of subrogation
provisions, if (i) caused by any act or omission by Subtenant or Subtenant’s
employees, agent, licensees, contractors or invitees and (ii) Sublandlord is
required

5



--------------------------------------------------------------------------------



 



to pay for such damage under the Master Lease. Subtenant will comply with
applicable provisions of the Master Lease and the Center’s Rules and
Regulations.
     8. Operating Costs, Real Estate Taxes and Utilities.
          (a) Commencing on the Sublease Commencement Date, Subtenant shall pay
Subtenant’s Pro Rata Share (as defined below) of Operating Costs (as defined in
the Master Lease), Real Property Taxes (as defined in the Master Lease), and
insurance costs incurred by Sublandlord under the Master Lease. As used herein,
“Subtenant’s Pro Rata Share” means a fraction, the numerator of which is the
Rentable Square Footage of the Sublease Premises and the denominator of which is
the Rentable Square Footage of the Master Lease Premises. Subtenant’s Pro Rata
Share shall be computed by Sublandlord on a monthly or other periodic basis
selected by Sublandlord. As of the Commencement Date, Subtenant’s Pro Rata Share
shall be thirty and twenty-five one-hundredths percent (30.25%). Subtenant’s
shall pay the amount of such Pro Rata Share within ten (10) business days after
receipt of a statement from Sublandlord. Subtenant agrees that fire system
certification for the Sublease Premises will be an Operating Cost.
          (b) Sublandlord may incur actual, third-party, out-of-pocket costs and
expenses related to the operation of the Center or Campus, as more specifically
described on Exhibit F attached hereto (collectively, “Additional Operating
Costs”). Subtenant shall be responsible for reimbursing Sublandlord for
Subtenant’s prorate share of such Additional Operating Costs as provided below.
Subtenant’s pro rata share of Additional Operating Costs shall be one hundred
percent (100%) with respect to Additional Operating Costs that are incurred by
Sublandlord for the sole benefit of the Sublease Premises. To the extent that
the Additional Operating Costs are not for the sole benefit of the Sublease
Premises and benefit or are related to the Campus and/or Center as a whole, then
Subtenant’s pro rata share of the Additional Operating costs shall represent the
ratio of the Rentable Square Footage of the Sublease Premises to the Rentable
Square Footage of the Campus and/or the Center, as applicable; provided,
however, that in no event shall Subtenant have any obligation to reimburse
Sublandlord under this Sublease for any Additional Operating Costs that are
incurred for the sole benefit of premises other than those located at 11408
Sorrento Valley Road. Subtenant shall pay the amount of such pro rata share
within ten (10) business days after receipt of a statement from Sublandlord
along with reasonable documentary evidence of Sublandlord’s payment of such
costs. Subtenant shall bear such Additional Operating Costs commencing on the
Sublease Commencement Date. The Additional Operating Costs shall be included in
the defined term Subtenant’s Rent.
          (c) To the extent not separately metered or monitored with respect to
the Sublease Premises, Sublandlord shall use commercially reasonable efforts to
provide those utilities set forth in Exhibit D attached hereto (as provided in
the Sublease Premises, the “Utilities”). Subtenant shall be responsible for its
Pro Rata Share of Sublandlord’s cost of those Utilities in accordance with
Paragraph 8(a) above. Sublandlord shall in no way be liable or responsible for
any loss, damage or expense the Subtenant may sustain or incur by reason of any
change, failure, interruption, interference or defect in the supply or character
of the electricity or other Utilities supplied to the Sublease Premises.
Sublandlord makes no representation or warranty as the suitability of the
Utility service for Subtenant’s requirements, and no such

6



--------------------------------------------------------------------------------



 



change, failure, defect, unavailability or unsuitability shall constitute any
actual or constructive eviction, in whole or in part, or entitle Subtenant to
any abatement or diminution of rent, or relieve Subtenant of any of its
obligations under this Sublease. Sublandlord shall not be liable in damages or
otherwise for any failure or interruption of any Utility service, and no such
failure or interruption shall entitle Subtenant to terminate this Sublease or
abate the rent due hereunder.
     9. Status of Master Lease.
          (a) Sublandlord and Subtenant confirm and agree that this Sublease is
subject and subordinate to all of the terms, covenants and conditions of the
Master Lease and to the matters to which the Master Lease shall be subordinate.
Without limiting the generality of the foregoing, in the event of termination of
Sublandlord’s interest under the Master Lease for any reason (including, without
limitation, upon the occurrence of any casualty or condemnation pertaining to
the Sublease Premises) this Sublease shall terminate coincidentally therewith
and Sublandlord shall return to Subtenant any prepaid Subtenant’s Rent not
applied to a default of Subtenant within twenty (20) days of such termination.
          (b) Sublandlord represents to Subtenant that the Master Lease
represents that entire agreement between Master Landlord and Sublandlord
respecting the subject matter thereof, is in full force and effect, and, that to
Sublandlord’s knowledge, no default or event that, with the passing of time or
the giving of notice or both, would constitute a default, exists on the part of
Sublandlord, or, to Sublandlord’s knowledge, the Master Landlord. Sublandlord
agrees to perform all of its obligations under the Master Lease and, except for
a termination of the Master Lease in connection with a casualty or condemnation
pursuant to Sublandlord’s express rights as set forth therein, to maintain the
Master Lease in full force and effect, except to the extent that any failure to
maintain the Master Lease is due to the failure of Subtenant to comply with any
of its obligations under this Sublease. Sublandlord shall not amend or modify
the Master Lease in such a manner as to materially adversely affect Subtenant’s
use of the Subleased Premises or increase the obligations or decrease the rights
of Subtenant hereunder, without the prior written consent of Subtenant, which
may be granted or withheld at Subtenant’s sole discretion.
          (c) If Sublandlord fails to pay any sum of money to Master Landlord,
or fails to perform any other act on its part to be performed under the Master
Lease or this Sublease, then Subtenant may, but shall not be obligated to, make
such payment or perform such act. All such sums paid, and all reasonable costs
and expenses of performing any such act, shall be payable by Sublandlord to
Subtenant upon demand.
          (d) In the event that Subtenant desires to make any alterations or
improvements, or otherwise take any action that will require the consent of
Master Landlord, then Subtenant shall process such consent with the Master
Landlord. Sublandlord shall cooperate, at no cost or expense to Sublandlord in
connection with Subtenant obtaining such consent of Master Landlord.

7



--------------------------------------------------------------------------------



 



     10. Incorporation of Master Lease Terms.
          (a) The applicable terms, covenants and conditions contained in the
Master Lease are hereby incorporated herein and shall, as between Sublandlord
and Subtenant, constitute additional terms, covenants and conditions of this
Sublease, except to the extent set forth below. Except as provided in this
Paragraph 10, all references in the Master Lease to “Landlord,” “Tenant,”
“Lease,” “Premises,” “Commencement Date” and “Rent” shall, for purposes of
incorporation thereof into this Sublease, mean and refer to “Sublandlord,”
“Subtenant,” “Sublease,” “Sublease Premises,” “Sublease Commencement Date” and
“Subtenant’s Rent,” respectively. Subtenant agrees to be bound by the provisions
of the Master Lease incorporated herein and to keep, observe and perform for the
benefit of the Master Landlord and Sublandlord each off the terms, covenants and
conditions on its part to be kept, observed and performed hereunder as well as
those applicable terms, covenants and conditions to be observed and performed by
Sublandlord as Tenant under the Master Lease with respect to the Sublease
Premises. Without limiting the foregoing, Subtenant shall not commit or permit
to be committed on the Sublease Premises any act or omission which shall violate
any term, covenant or condition of the Master Lease. Subtenant shall under no
circumstances have any rights with respect to the Sublease Premises greater than
Sublandlord’s rights under the Master Lease.
          (b) In the event of conflict between any provision of the Master Lease
which is incorporated herein as described above in this Paragraph 10 and any
provision of this Sublease, the provisions of this Sublease shall control.
          (c) The following Sections and provisions of the Mater Lease do not
apply to, shall not be a part of, and are not incorporated into this Sublease.

                  Specific Section Excluded Section   Subject Matter   (if not
entire Section)
Section 1
  Basic Lease Terms   1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.9, 1.10
Section 2
  The Premises    
Section 3
  Lease Term    
Section 4
  Rent   Section 4.1 (Minimum Monthly Rent)
Section 5
  Security Deposit    
Section 6
  Operating Expenses   6.1, 6.2, 6.5
Section 8
  Real Property Taxes   8.1, 8.2
Section 16
  Damage and Destruction    
Section 17
  Condemnation    
Section 18
  Assignment and Subletting   18.2(c)
Section 20
  Surrender   20.4
Section 21
  Default by Tenant   Section 21(d)(v)
Section 23
  Default by Landlord   23.3(a)
Section 24
  General Provisions   24.6

8



--------------------------------------------------------------------------------



 



Exhibits B “Rules and Regulations” and C “Sign Criteria” to the Master Lease
shall be incorporated into this Sublease but all other exhibits and references
thereto as well as the First Amendment and Second Amendment shall be excluded.
          (d) References in the following sections of the Master Lease to
“Landlord” shall be deemed to refer to Master Landlord only: 7.2, 9.1, 9.4, 9.7,
11.5, and 24.24.
          (e) The reference to “Avanir Pharmaceuticals” in Section 14.2 shall be
deemed to refer to Halozyme, Inc.
          (f) Sublandlord and Subtenant agree that Sublandlord shall not be
responsible or liable to Subtenant for the performance or non-performance of any
obligations of Master Landlord under the Master Lease, and in furtherance
thereof agree as follows:
               (i) Except as otherwise specifically set forth in this Sublease,
Sublandlord shall not be required to provide or perform any insurance and
services or any alterations, improvements, improvement allowances or other
construction obligations as to the Sublease Premises. Notwithstanding anything
to the contrary contained in this Sublease, Sublandlord shall not be required to
(A) perform any maintenance or make any of the repairs to the Sublease Premises,
Building or the Center, (B) comply with any laws or requirements of governmental
authorities regarding the maintenance or operation of the Sublease Premises
after Subtenant takes possession of the Premises or prior thereto the extent
required to be complied with by Master Landlord under the Master Lease, (C) take
any other action relating to the operation, maintenance, repair, alteration or
servicing of the Sublease Premises that Master Landlord may have agreed to
provide, furnish, make, comply with, or take, or cause to be provided,
furnished, made, complied with or taken under the Master Lease, or (D) provide
Subtenant with any rebate, credit, allowance or other concession required of
Master Landlord for any reason pursuant to the Master Lease unless Sublandlord
receives a rent abatement with respect to the Sublease Premises and Subtenant is
not in default of its obligations under the Sublease, beyond all applicable
notice and cure periods. Sublandlord makes no representation or warranty of
quiet enjoyment as to any persons claiming by, through or under Master Landlord,
but Sublandlord represents and warrants quiet enjoyment as against any person
claiming by, through or under Sublandlord.
               (ii) Sublandlord agrees, upon request of Subtenant, to use
reasonable efforts, at Subtenant’s sole cost and expense, to cause Master
Landlord to provide, furnish, or comply with any of Master Landlord’s
obligations under the Master Lease or to provide any required consents or
approvals; provided, however, that Sublandlord shall not be obligated to use
such efforts or take any action which, in Sublandlord’s reasonable judgment,
might give rise to a default by Sublandlord under the Master Lease. Such efforts
shall include, without limitation, upon Subtenant’s request, notifying Master
Landlord within two (2) business days of its non-performance under the Master
Lease and requesting that Master Landlord perform its obligations thereunder. If
Master Landlord shall default in the performance of any of its obligations under
the Master Lease or at law, Sublandlord shall, upon request and at the expense
of Subtenant, cooperate with Subtenant in the prosecution of any reasonable
action or proceeding, in order to have Master Landlord (A) make such repairs,
furnish such electricity, provide such services or

9



--------------------------------------------------------------------------------



 



comply with any other obligation of Master Landlord under the Master Lease or as
required by law, and/or (B) compensate Subtenant for any earlier default by
Master Landlord in the payment or performance of its liabilities and obligations
under the Master Lease during the Sublease Term. Such cooperation shall include
assigning Sublandlord’s rights under the Master Lease to Subtenant to the extent
necessary to permit Subtenant to institute legal proceedings against Master
Landlord to obtain the performance of Master Landlord’s obligations under the
Master Lease; provided, however, that if Subtenant commences a lawsuit or other
action, Subtenant shall pay all costs and expenses incurred in connection
therewith (with any matter affecting the Sublease Premises, or a proportionate
share of such costs if the matter also effects the Master Premises), and
Subtenant shall indemnify Sublandlord against, and hold Sublandlord harmless
from, all costs and expenses incurred by Sublandlord in connection therewith.
               (iii) Subtenant shall not make any claim against Sublandlord for
any damage which may arise by reason of: (A) the failure of Master Landlord to
keep, observe or perform any of its obligations under the Master Lease; or
(B) the acts or omissions of Master Landlord or its employees, agents,
licensees, contractors or invitees.
               (iv) Subtenant agrees that any waiver of liability, waiver of
subrogation rights, or indemnification provisions in the Master Lease which are
incorporated herein as waivers or obligations of Subtenant (including, but not
limited to, in Sections 9.5, 12.2, 13 and 14.5 of the Master Lease, to the
extent applicable to and incorporated in this Sublease), shall be deemed
expanded so as to provide for Subtenant to make such waivers and provide such
indemnities not only in favor of Sublandlord, but also in favor of Master
Landlord, and the respective affiliated employees, agents and the like of both
Sublandlord and Master Landlord as enumerated in such provisions.
          (g) In the event that Sublandlord, as Tenant, is entitled to
termination rights for all or a portion of the Sublease Premises, including,
without limitation, as a result of (i) damage and destruction under Section 16
of the Master Lease, or (ii) a partial condemnation under Section 17 of the
Master Lease, then Subtenant shall be entitled to similar termination rights
with respect to the portion or all of the Sublease Premises affected, regardless
of whether or not Sublandlord seeks to enforce such termination rights under the
Master Lease.
          (h) In the event that Sublandlord, as Tenant, receives a rent
abatement for all or a portion of the Sublease Premises, including, without
limitation, as a result of (i) damage and destruction under Section 16 of the
Master Lease, or (ii) a partial condemnation under Section 17 of the Master
Lease, then Subtenant shall be entitled to similar abatement of Subtenant’s Rent
with respect to the portion or all of the Sublease Premises affected.
          (i) Notwithstanding the incorporation of Section 6 of the Master
Lease, Subtenant shall only be responsible for its proportionate share of
Operating Costs, Real Property Taxes and insurance costs incurred by the Master
Landlord under the Master Lease and charged through to Sublandlord. Subject to
the provisions of Paragraph 8(b) above, under no circumstances shall Subtenant
be liable for any such costs directly incurred by Sublandord.
     11. Insurance. Subtenant shall comply at all times and in all respects with
the provisions of Section 9 of the Master Lease with regard to the maintenance
of insurance by

10



--------------------------------------------------------------------------------



 



“Tenant.” Such insurance shall name, as additional insureds, Master Landlord,
Sublandlord and any other parties required to be named under the terms of the
Master Lease, and a policy or certificate thereof shall be provided to
Sublandlord not later than two (2) business days prior to Subtenant’s occupancy
of any portion of the Sublease Premises. The maintenance of insurance coverage
with respect to the Sublease Premises and any property of Subtenant shall be the
sole obligation of Subtenant. All insurance required to be maintained by
Subtenant shall provide for thirty (30) days’ prior written notice to
Sublandlord and Master Landlord in the event of any termination or reduction in
coverage of such insurance. All property insurance policies which either Party
obtains affecting the Sublease Premises shall include a clause or endorsement
denying the insurer any rights of subrogation against the other Party or Master
Landlord. Sublandlord and Subtenant waive any rights of recovery against the
other for any actually insured injury or loss including all amounts within any
deductible or self-insured retention amount applicable to any such insured
injury or loss.
     12. Surrender of Sublease Premises; Holding Over.
          (a) As soon as its right to possession ends, Subtenant shall surrender
the Sublease Premises to Sublandlord in as good repair and condition as when
Subtenant first occupied, except for reasonable wear and tear and those
improvements that Sublandlord made to the Sublease Premises that were not
otherwise acquired by Subtenant in connection with this Sublease, or as
otherwise consented to by the Master Landlord in the consent. Subtenant will
concurrently deliver to Sublandlord all keys to the Sublease Premises, and
restore any locks that it has changed to the system that existed at the
commencement of the Sublease Term. If possession is not immediately surrendered,
Sublandlord may enter upon and take possession of the Sublease Premises and
expel or remove Subtenant and any other person who may be occupying the Sublease
Premises or any part thereof.
          (b) At the expiration or termination of the Sublease Term, Sublandlord
may require the removal of any or all of Subtenant’s furniture, personal
property and equipment from the Sublease Premises, and the restoration of the
Sublease Premises to its prior condition, except for reasonable wear and tear,
at Subtenant’s expense. All of Subtenant’s furniture, personal property and
equipment on or about the Sublease Premises, shall be removed from the Sublease
Premises by Subtenant at the expiration or termination of the Sublease Term. All
removals by Subtenant will be accomplished in a good and workmanlike manner so
as not to damage any portion of the Center, Building or the Master Lease
Premises and Subtenant will promptly repair and restore all damage done except
for normal wear and tear. If Subtenant does not so remove any property which it
has the right or duty to remove, Sublandlord may immediately either claim it as
abandoned property, or remove, store and dispose of it in any manner Sublandlord
may choose, at Subtenant’s cost and without liability to Subtenant or any other
party.
          (c) As a condition to this Sublease and to facilitate Sublandlord’s
performance of its obligations under the Master Lease, Subtenant agrees that
Sublandlord shall be entitled to enter the Sublease Premises, upon two
(2) business days’ advance notice to Subtenant, at any time during the ten
(10) days preceding the Sublease Expiration Date for the purpose of making any
repairs or modifications or removing any alterations or other improvements
required under the terms of the Master Lease to the extent the same will not
materially interfere with Subtenant’s continuous use of the Sublease Premises
for the purposes of conducting its business

11



--------------------------------------------------------------------------------



 



therein. Sublandlord’s right to enter the Sublease Premises under this Paragraph
12(c) shall not be exclusive of any other right of entry Sublandlord may have
under the terms of this Sublease.
          (d) If Subtenant does not surrender the Sublease Premises as required
and holds over after its right to possession ends, Subtenant shall become a
tenant at sufferance only, at a monthly rental rate equal to the greater of
(i) one hundred fifty percent (150%) of the total Subtenant’s Rent payable in
the last prior full month, or (ii) the amount payable by Sublandlord as “Tenant”
under the Master Lease as a result of such holdover, without renewal, extension
or expansion rights, and otherwise subject to the terms, covenants and
conditions herein specified, so far as applicable. Nothing other than a fully
executed written agreement of the Parties creates any other relationship.
Subtenant will be liable for Sublandlord’s loss, costs and damage from such
holding over, including, without limitation, those from Sublandlord’s delay in
delivering possession to other parties. These provisions are in addition to
other rights of Sublandlord hereunder and as provided by law.
     13. Waiver and Indemnification. The provisions of the Master Lease relating
to waiver of liability, waiver of subrogation and indemnification shall apply to
this Sublease as incorporated by Paragraph 10 hereof.
     14. Hazardous Materials.
          (a) The provisions of the Master Lease relating to Hazardous Materials
shall apply to this Sublease as incorporated by Paragraph 10. Notwithstanding
anything in this Sublease to the contrary, Subtenant shall have no liability or
obligation whatsoever for any Hazardous Materials located in, on or about the
Center, Building or Sublease Premises prior to the Sublease Commencement Date or
that migrate onto the property on which the Center is located or appear within
the Center, Building, or Sublease Premises, provided that neither Subtenant nor
its employees, agents, licensees, contractors or invitees was the cause or
source of such Hazardous Materials.
          (b) To the extent required by law or for Subtenant’s use and occupancy
of the Building and Sublease Premises, Sublandlord shall cause, at its sole cost
and expense, any and all such Hazardous Materials discovered in, on or about the
Building or Sublease Premises to be removed or otherwise remediated.

12



--------------------------------------------------------------------------------



 



     15. Notices. In the event any notice from the Master Landlord or otherwise
relating to this Sublease or the Master Lease is delivered to, or is otherwise
received by, Sublandlord, then Sublandlord shall, as soon thereafter as
possible, but in any event within forty-eight (48) hours, deliver such notice to
Subtenant if such notice is written or advise Subtenant thereof by telephone if
such notice is oral. All notices, demands, statements and other communications
that may or are required to be given by either Party to the other hereunder
shall be in writing and shall be (i) personally delivered to the address or
addressee provided herein, or (ii) sent by certified mail, postage prepaid and
return receipt requested or (iii) delivered by a reputable messenger or
overnight courier service and, in any case, addressed as follows:

  If to Sublandlord:    Avanir Pharmaceuticals
101 Enterprise, Suite 300
Aliso Viejo, California 92656
Attention: Chief Financial Officer     With a copy to:    Goodwin Procter llp
4370 La Jolla Village Drive, Suite 400
San Diego, California 92122
Fax: (858) 232-0349
Attention: Ryan Murr, Esq.     If to Subtenant:    Halozyme, Inc.
11388 Sorrento Valley Road
San Diego, California 92121
Fax: (858) 704-8311
Attention: General Counsel     With a copy to:    Morrison & Foerster llp
425 Market Street
San Francisco, California 94105-2482
Fax: (415) 268-7522
Attention: Derek Boswell, Esq.

Any notice or document addressed to the Parties hereto at the respective
addresses set forth on this Sublease or at such other address as they may
specify from time to time by written notice delivered in accordance with this
Paragraph 15 shall be considered delivered (w) in the case of personal delivery,
at the time of delivery or refusal to accept delivery; (x) on the third day
after deposit in the United States mail, certified mail, postage prepaid; (y) in
the case of reputable messenger or overnight courier service, upon delivery or
refusal to accept delivery; or (z) in the event of failure of delivery by reason
of changed address of which no notice was delivered or refusal to accept
delivery, as of the date of such failure or refusal. If any such day of delivery
is not a business day, the notice or document will be considered delivered on
the next business day.
     16. Tenant Improvement Allowance. Subject to the condition that Landlord
Consent is given to this Sublease, Subtenant shall be entitled to the Allowance
set forth in Section 1(b) above, for all hard and soft costs relating to the
design and construction of any

13



--------------------------------------------------------------------------------



 



alterations or improvements made to all, or any portion, of the Sublease
Premises (including, without limitation, the Sirion Premises and the Storage
Space) that are made by Subtenant whether prior to, or following, the Effective
Date (the “Tenant Improvements”). Subject to the above-stated proviso regarding
the Landlord Consent and the last clause of this Section 16, the Allowance (or
portions thereof) will be disbursed within thirty (30) days following
Sublandlord’s receipt of reasonable documentary evidence of any payment for the
Tenant Improvements. In no event shall Sublandlord be obligated to disburse any
amount in excess of the Allowance in connection with the construction of the
Tenant Improvements. For the avoidance of doubt, Sublandlord hereby acknowledges
that Subtenant may, at Subtenant’s sole option, commence the design and
construction of the Tenant Improvements, and receive distribution(s) of the
Allowance, prior to the Sublease Commencement Date, provided that Sublandlord
will not be obligated to distribute any portion of the Allowance prior to the
full execution of the Landlord Consent.
     17. Assignment and Subletting. Subject to the prior written consent of both
Sublandlord (which shall not be unreasonably withheld, conditioned or delayed)
and Master Landlord, Subtenant shall have the same rights as Sublandlord enjoys
as Tenant under such portions of Section 18 of the Master Lease as are
incorporated herein, to assign this Sublease or sub-sublease the Sublease
Premises. Except in connection with a Permitted Transfer (as defined below),
Sublandlord shall have the right to fifty percent (50%) of all subrent or other
consideration (net of Subtenant’s reasonable expenses in connection with such
assignment or sub sublease, including, without limitation, brokerage
commissions, legal costs, and tenant improvement costs or allowances) to be paid
to Subtenant under the terms of any assignment or sub sublease in excess of the
total Subtenant’s Rent due hereunder. Notwithstanding anything in this Sublease
to the contrary, Subtenant may assign the Sublease or sublet the Sublease
Premises, or any portion thereof, without Sublandlord’s consent, to any entity
which controls, is controlled by, or is under common control with Subtenant; to
any entity which results from a merger of, reorganization of, or consolidation
with Subtenant; to any entity which acquires substantially all of the stock or
assets of Subtenant, as a going concern, with respect to the business that is
being conducted in the Sublease Premises (hereinafter, each, a “Permitted
Transfer”). In addition, a sale or transfer of the majority capital stock of
Subtenant shall be deemed a Permitted Transfer if (1) such sale or transfer
occurs in connection with any bona fide financing or capitalization for the
benefit of Subtenant, or (2) Subtenant is or becomes a publicly traded
corporation. Sublandlord shall have no right to terminate the Lease in
connection with, and shall have no right to any sums or other economic
consideration resulting from any Permitted Transfer.
     18. Interest on Subtenant’s Obligations. Any Subtenant’s Rent or other
charge, expense or other sum due from Subtenant to Sublandlord under this
Sublease which is not paid on the date due, shall bear interest from the date
such payment is due until paid (computed on the basis of a 365-day-year) at the
lesser of (a) the maximum lawful rate per annum or (b) twelve percent (12%) per
annum. The payment of such interest shall not excuse or cure a default by
Subtenant hereunder.
     19. Authority. By delivering this Sublease, each Party hereby represents
and warrants to the other that such execution and delivery has been duly
authorized by all necessary corporate or partnership action and that the
person(s) executing same have been duly authorized to do so.

14



--------------------------------------------------------------------------------



 



     20. Signage and Access. Subject to Master Landlord’s approval, Subtenant
shall have the right to install signage at the Center, Building and Sublease
Premises, at its sole cost and expense, subject to, and in compliance with, the
provisions of the Master Lease. In addition, subject to Master Landlord’s
approval, Subtenant shall have the right, at its sole cost and expense, to
install signage that is visible from Sorrento Valley Road, subject to the
provisions of the Master Lease. At its cost, Subtenant shall remove any such
signage at the expiration of the Sublease Term and repair any damage caused
thereby.
     21. Commissions. Sublandlord has entered into certain listing agreements
with Grubb & Ellis/BRE Commercial, pursuant to which Sublandlord shall pay any
commission payable in connection with this Sublease, and Subtenant is
represented by Burnham Real Estate Services in connection with this Sublease.
Sublandlord hereby represents and warrants to Subtenant, and Subtenant hereby
represents and warrants to Sublandlord, that no other broker or finder has been
engaged by it, respectively, in connection with any of the transactions
contemplated by this Sublease or to its knowledge is in any way connected with
any such transactions. In the event of any other claims for brokers’ or finders’
fees or commissions in connection with the negotiation, execution or
consummation of this Sublease, then Subtenant shall indemnify, save harmless and
defend Sublandlord from and against such claims if they shall be based upon any
statement, representation or agreement by Subtenant, and Sublandlord shall
indemnify, save harmless and defend Subtenant from and against such claims if
they shall be based upon any statement, representation or agreement by
Sublandlord.
     22. Captions. The captions in this Sublease are used for convenience and
reference only and are not to be taken as part of this Sublease or to be used in
determining the intent of the Parties or otherwise interpreting this Sublease.
     23. Successors and Assigns. Subject to the restrictions on assignment set
forth in this Sublease, this Sublease shall be binding upon and inure to the
benefit of Sublandlord and Subtenant and their respective successors and
assigns.
     24. Parking. Subtenant shall have the non-exclusive right to use all
parking areas available to Sublandlord under the Master Lease, which are
adjacent to 11408 Sorrento Valley Road, provided Subtenant shall not use more
than twenty-three (23) spaces at any one time, which represents Subtenant’s Pro
Rata Share or parking spaces at the Center.
     25. Master Landlord Consent. This Sublease shall not become effective and
shall not be deemed to be an offer to sublease or create any rights or
obligations between Subtenant or Sublandlord unless and until Sublandlord and
Subtenant have executed and delivered the same, and Master Landlord has executed
and delivered a consent to this Sublease in substantially the form attached
hereto as Exhibit C, with such changes as may reasonably be accepted by
Subtenant and Sublandlord as long as Master Landlord does not change the new
lease provisions in paragraph 5 of the consent set forth in Exhibit C. Subtenant
shall use commercially reasonable efforts to obtain the consent of Master
Landlord promptly following mutual execution hereof. If no such consent to this
Sublease is given by Master Landlord within thirty (30) days after the delivery
of a copy of the fully executed Sublease to Master Landlord, then either
Sublandlord or Subtenant shall have the right, by written notice to the other,
to terminate this Sublease at any time prior to such consent from Master
Landlord being given. By

15



--------------------------------------------------------------------------------



 



delivering this Sublease, each Party hereby represents and warrants to the other
that such execution and delivery has been duly authorized by all necessary
corporate or partnership action and that the person(s) executing same have been
duly authorized to do so.
     In the event the Master Lease is terminated prior to the expiration of the
Sublease Term, whether as a result of a voluntary termination by Sublandlord or
a default on the part of Sublandlord, this Sublease shall, upon notice from
Master Landlord to Subtenant, remain in full force and effect as a direct lease
between Subtenant and Master Landlord (in which event Subtenant shall attorn to
Master Landlord).
     26. Financial Statements. Subtenant represents, warrants and covenants that
any financial statements heretofore furnished to Sublandlord, in connection with
this Sublease, are accurate and are not materially misleading.
     27. Furniture, Fixtures and Equipment. During the Sublease Term, Subtenant
shall have the right to use the furniture, fixtures and equipment described on
Exhibit B attached hereto (the “FF&E”) at no additional cost or charge. The FF&E
shall be provided by Sublandlord to Subtenant in its then “as-is” condition, and
Sublandlord makes no, and Subtenant acknowledges it is not relying on any,
representation or warranty of any kind whatsoever, express or implied, as to any
other matters concerning the FF&E including, without limitation, any implied
warranties of merchantability or fitness for a particular purpose. Upon the
expiration or earlier termination of this Sublease, Subtenant shall surrender
the FF&E to Sublandlord in the same condition received, ordinary wear and tear
excepted.
     28. Parent Guaranty. Concurrent with the execution of this Sublease, Parent
covenants and agrees to execute a guaranty substantially in the form attached
hereto as Exhibit E.
     29. Cross Default. Sublandlord and Subtenant agree that this Sublease
(sometimes hereinafter referred to as the “11408 Sublease”) and that certain
Sublease between Sublandlord and Subtenant, dated July 2, 2007 for premises at
11404 Sorrento Valley Road, San Diego, CA (the “11404 Sublease”) are hereby
cross defaulted, so that a default beyond applicable notice and grace period
under the 11404 Sublease shall constitute, without any requirement that further
notice or opportunity to cure be given, a default beyond applicable notice and
grace period under this Sublease, and a default beyond applicable notice and
grace period under this Sublease shall constitute, without any requirement that
further notice or opportunity to cure be given, a default beyond applicable
notice and grace period under the 11404 Sublease (this Paragraph 29 constituting
an amendment to the 11404 Sublease to such effect). Without limitation of the
foregoing, the security deposit being held under the 11404 Sublease shall be
available for application in connection with any default, whether under the
11404 Sublease or the 11408 Sublease.
     30. Miscellaneous.
          (a) Time is of the essence of each and every term of this Sublease.
          (b) Subtenant waives any right it may now or hereafter have (i) for
exemption of property from liability for debt or for distress for rent or
(ii) relating to notice or delay in levy of execution in case of eviction for
nonpayment of rent.

16



--------------------------------------------------------------------------------



 



          (c) If there is more than one party constituting Subtenant, their
obligations are joint and several, and Sublandlord need not first proceed
against all of them before proceeding against any or all of the others.
          (d) Subtenant acquires no rights by implication from this Sublease,
and is not a beneficiary of any past, current or future agreements between
Sublandlord and third parties.
          (e) California law governs this Sublease. Neither Party may record
this Sublease or a copy or memorandum thereof. Submission of this Sublease to
Subtenant is not an offer, and Subtenant will have no rights hereunder until
each Party executes a counterpart and delivers it to the other Party.
          (f) This Sublease cannot be changed or terminated orally. All informal
understandings and agreements, representation or warranties heretofore made
between the Parties are merged in this Sublease, which alone fully and
completely expresses the agreement between Sublandlord and Subtenant as to the
subleasing of the Sublease Premises.
          (g) Each and every indemnification obligation set forth in this
Sublease, or incorporated into this Sublease from the Master Lease, shall
survive the expiration or earlier termination of the term of this Sublease.
          (h) If, for any reason, any suit be initiated between Sublandlord and
Subtenant to interpret or enforce any provision of this Sublease, the prevailing
Party shall be entitled to recover from the other Party its legal costs, expert
witness expenses, and reasonable attorneys’ fees, as fixed by the court.
          (i) The Parties mutually acknowledge that this Sublease has been
negotiated at arm’s length. The provisions of this Sublease shall be deemed to
have been drafted by all of the Parties and this Sublease shall not be
interpreted or constructed against any Party solely by virtue of the fact that
such Party or its counsel was responsible for its preparation.
          (j) This Sublease may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.
[Remainder of page intentionally blank]

17



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Sublease has been executed as of the day and year
first above written.

          Sublandlord:    Avanir Pharmaceuticals, INC.,
a Delaware corporation
      By:           Name:           Title:         Subtenant:    Halozyme, Inc.,
a California corporation
      By:           Name:           Title:        

     The undersigned “Parent” has executed this Sublease for the purpose of
affirming its obligation under Paragraph 28.

          Parent:    Halozyme Therapeutics, Inc.,
a Delaware corporation
      By:           Name:           Title:      

18



--------------------------------------------------------------------------------



 



         

Exhibit A
Master Lease

 



--------------------------------------------------------------------------------



 



Exhibit B
Furniture, Fixtures and Equipment

 



--------------------------------------------------------------------------------



 



Exhibit C
Consent to Sublease Agreement
(11408 Sorrento Valley Road)

 



--------------------------------------------------------------------------------



 



Exhibit D
Utilities
Schedule of Utility Obligations: 11404 & 11408

                  Vendor   Service/Utility   Status
1.
  SDG&E   Gas meter #0945199 (serves both buildings)   Sublandlord to provide
for Subtenant and pass through prorated costs
 
           
2.
  San Diego Municipal Water   Water (handled by property manager)   Sublandlord
to provide and pass through prorated costs to Subtenant
 
           
3.
  Bay City Electric (preventive maintenance)   Emergency generator   Sublandlord
to provide and pass through prorated costs to Subtenant
 
           
4.
  SDG&E   Electric Meter #1769979
#1675220
#1730133   Sublandlord to provide and pass through prorated costs to Subtenant
Sublandlord to stay on for outside lights & emergency power
 
           
5.
  Biosources (outside of the buildings maintenance)   HVAC system (interwoven
between 11404 & 11408)   Sublandlord to provide and pass through prorated costs
to Subtenant
Subtenant to do own HVAC maintenance inside the building
 
           
6.
  Trident   Water treatment   Sublandlord to provide and pass through prorated
costs to Subtenant

 



--------------------------------------------------------------------------------



 



Exhibit E
     This Guaranty of Lease (this “Guaranty”) is made as of
                    , 2009, by Halozyme Therapeutics, Inc., a Delaware
corporation (“Guarantor”), in favor of Avanir Pharmaceuticals, a California
corporation (“Lessor”), in connection with that certain Sublease dated
                    , 2009 (the “Lease”), pursuant to which Lessor leases to
Halozyme, Inc., a California corporation (“Lessee”), approximately 9,187 square
feet of office space, located at 11408 Sorrento Valley Road, San Diego,
California (the “Premises”). As a material inducement to and in consideration of
Lessor’s entering into the Lease, Lessor having indicated that it would not
enter into the Lease without the execution of this Guaranty, Guarantor does
hereby agree with Lessor as follows:
     1. Guarantor does hereby unconditionally guarantee, without deduction by
reason of set off, defense or counterclaim, as a primary obligor and not as a
surety, and promises to perform and be liable for any and all obligations and
liabilities of Lessee under the terms of the Lease, including without implied
limitation the Lessee’s obligation to pay such rents, charges, costs and
impositions as are set forth in the Lease. Guarantor further agrees to defend
with counsel acceptable to Lessor, and to indemnify, defend, and save Lessor
harmless from and against any and all loss, cost, damage or liability arising
out of any breach by Lessee of any of the terms, conditions and covenants of the
Lease, or out of any breach of warranty or misrepresentation made by Lessee
under or in connection with the Lease, including reasonable attorneys’ fees and
any other costs incurred by Lessor in connection therewith.
     2. The undertakings contained in this Guaranty shall be the personal
liability of Guarantor. Guarantor acknowledges that after any default by Lessee
in the performance of any term, condition or covenant of the Lease, the
liability of Guarantor under this Guaranty shall be primary and that, in the
enforcement of its rights, Lessor shall be entitled to look to Guarantor for the
performance of the obligations of Lessee which Guarantor has guaranteed, without
first commencing any action or proceedings against Lessee, and likewise,
enforcement of Lessor’s rights against Lessee shall not impair the right of
Lessor to enforce this Guaranty, and any such action by Lessor shall not operate
as a release of the liability of Guarantor under this Guaranty. The liability of
Guarantor under this Guaranty is a guaranty of payment and performance and not
of collectibility, is not conditional upon the pursuit by Lessor of any remedies
which it now has or may hereafter have with respect thereto under the Lease, at
law, in equity or otherwise, and will not be diminished or affected by a claim
by Lessee that the Lease was not duly executed and delivered by Lessee or that
the execution, delivery and performance of the Lease was not duly authorized or
that the Lease when executed by Lessee was not the legal, valid and binding
obligation of Lessee or not generally enforceable against Lessee. Except as
otherwise expressly provided herein, the obligations of the Guarantor shall be
absolute and unconditional and shall remain in full force and effect until all
amounts due pursuant to the Lease have been paid in full and all of Lessee’s
obligations thereunder have been performed in full.
     3. If Lessee shall at any time default in the performance or observance of
any of the terms, covenants or conditions in the Lease on Lessee’s part to be
kept performed or observed, Guarantor will keep, perform and observe same, as
the case may be, in the place and stead of Lessee.

 



--------------------------------------------------------------------------------



 



     4. The obligations of Guarantor hereunder shall not be released by Lessor’s
receipt, application or release of any security given for the performance and
observance of any covenant or condition in the Lease on Lessee’s part to be
performed or observed, regardless of whether Guarantor consents thereto or
receives notice thereof.
     5. The liability of Guarantor hereunder shall in no way be affected by
(a) the release or discharge of Lessee or any other party or the release of
Lessee in any creditor’s receivership, bankruptcy or other proceeding; (b) the
impairment, limitation or modification of the liability of Lessee or the estate
of Lessee in bankruptcy, or of any remedy for the enforcement of Lessee’s
liability under the Lease resulting from the operation of any present or future
provision of the Bankruptcy Code or other statute or from the decision in any
court; (c) the rejection of the Lease in any such proceedings; (d) the
assignment or transfer of the Lease by Lessee; (e) any disability of Lessee;
(f) the cessation from any cause other than as provided under the Lease
whatsoever of the liability of Lessee; (g) the exercise by Lessor of any of its
rights or remedies reserved under the Lease or by law; or (h) any termination of
the Lease. As used herein, “Bankruptcy Code” means Title 11 of the U.S. Code, as
applicable, or any similar federal or state laws for the relief of debtors, each
as hereafter amended.
     6. Guarantor agrees that none of its obligations and no right against
Guarantor hereunder shall in any way be discharged, impaired, or otherwise
affected by any extension of time by Lessor for, or by any partial or complete
waiver by Lessor of the performance or failure by Lessor to enforce of any of
Lessee’s obligations under the Lease, or by any other alteration, amendment,
assignment, expansion, extension or modification by Lessor in or to the Lease,
or by any release or waiver by Lessor of any term, covenant or condition of the
Lease, or by any delay by Lessor in the enforcement of or waiver of any rights
against Lessee, Guarantor or any other person or entity under the Lease;
provided, however, that to the extent Lessee’s obligations under the Lease are
reduced as a result of the foregoing, Guarantor’s obligations under this
Guaranty shall likewise be reduced. Without limitation, Guarantor agrees that
the Premises may be subleased or the Lease may be altered, amended, assigned,
expanded, extended or modified from time to time on such terms and provisions as
may be satisfactory to Lessor without notice to or further assent by Guarantor,
and Guarantor hereby waives notice of acceptance of this Guaranty, notice of any
obligations guaranteed hereby or of any action taken or omitted in reliance
hereon, and notice of any defaults of Lessee under the Lease and waives
presentment, diligence, demand for payment or performance, protest, notice of
dishonor, nonpayment or nonperformance of any such obligations, suit or taking
of other action by Lessor against, and any other notice to, any party liable
thereon and waives suretyship defenses generally, other than full and timely
payment and performance of all obligations hereby guaranteed, and Guarantor
agrees to cause Lessee to preserve the enforceability of all instruments hereby
guaranteed, as modified with Lessor’s consent, and not to cause Lessee to take
any act or make any omission which might be the basis for a claim that Guarantor
has any defense to Guarantor’s obligations hereunder, exclusive only of the
defense that Lessee has fully and timely paid and performed all obligations
hereby guaranteed. No insolvency, bankruptcy, liquidation proceeding or
dissolution affecting Lessee or Guarantor shall affect, impair or be a defense
to this Guaranty. The liability of the Guarantor hereunder is primary and,
except as otherwise set forth herein, unconditional and, except as otherwise set
forth herein shall not be subject to any offset, defense or counterclaim of
Guarantor. This is a continuing guaranty. Guarantor waives any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge, release of defense of a guarantor or

 



--------------------------------------------------------------------------------



 



surety, or that might otherwise limit recourse against Guarantor, except and to
the extent that Lessee is released from its obligations under the Lease other
than in the context of a bankruptcy of Lessee or a claim by Lessee that the
Lease was unenforceable against Lessee as of the date of its execution.
Moreover, Guarantor agrees that its obligations shall not be affected by any
circumstances which constitute a legal or equitable discharge of a guarantor or
surety, except and to the extent that Lessee is released from its obligations
under the Lease (other than in the context of a bankruptcy of Lessee or a claim
by Lessee that the Lease was unenforceable against Lessee as of the date of its
execution).
     7. Guarantor represents that this Guaranty and the Lease, as originally
delivered and as modified, amended or supplemented, have been duly authorized
and are the legal, valid and binding obligations of Guarantor and Lessee,
enforceable in accordance with their respective terms.
     8. Without in any manner limiting the generality of the foregoing,
Guarantor hereby waives the benefits of the provisions of Sections 2809, 2810,
2847 and 2848 of the California Civil Code and any similar or analogous statutes
of California or any other jurisdiction and all principles or provisions of law
or equity which conflict with the terms of this Guaranty. In addition, without
limiting the generality of the foregoing, Guarantor hereby expressly waives any
and all benefits under California Civil Code Sections 2815, 2819, 2845, 2849 and
2850 and the second sentence of CC Section 2822(a). In addition, each Guarantor
agrees that Lessor (not Lessee or any other person or entity) shall have the
sole right to designate the portion of Lessee’s obligations under the Lease that
is satisfied by a partial payment by Lessee. Notwithstanding anything to the
contrary contained herein, other than with respect to the potential duplication
of enforcement costs, in no event shall Guarantor’s liability under this
Guaranty exceed the liability which Guarantor would have incurred (in the
absence of a creditor’s receivership, bankruptcy or other proceeding involving
Guarantor or its assignee) if Guarantor had entered into the Lease.
     9. Guarantor further agrees that it may be joined in any action against
Lessee in connection with the obligations of Lessee under the Lease and recovery
may be had against Guarantor in any such action. Lessor may enforce the
obligations of Guarantor hereunder without first taking any action whatsoever
against Lessee or its successors and assigns, or pursue any other remedy or
apply any security it may hold.
     10. Guarantor: (a) subordinates any right of subrogation it may have
against Lessee to the obligations of Lessee under, arising out of or related to
the Lease or Lessee’s use or occupancy of the Premises (as defined in the
Lease); and (b) until all of Lessee’s obligations under the Lease are fully
performed, unconditionally and irrevocably subordinates any liability or
indebtedness of Lessee now or hereafter held by Guarantor to the obligations of
Lessee under, arising out of or related to the Lease or Lessee’s use of the
Premises. Furthermore, from and after the occurrence of any Event of Default (as
defined in the Lease), Guarantor agrees that any payment on account of any
indebtedness from Lessee to Guarantor during such time shall be held in trust
for Lessor.
     11. The liability of Guarantor and all rights, powers and remedies of
Lessor hereunder and under any other agreement now or at any time hereafter in
force between Lessor and

 



--------------------------------------------------------------------------------



 



Guarantor relating to the Lease shall be cumulative and not alternative and such
rights, powers and remedies shall be in addition to all rights, powers and
remedies given to Lessor by law.
     12. This Guaranty applies to, inures to the benefit of and binds all
parties hereto, and their successors and assigns. This Guaranty may be assigned
by Lessor voluntarily or by operation of law.
     13. If Lessor desires to sell, finance or refinance the Premises, or any
part thereof, Guarantor hereby agrees to execute such reasonable documentation
as shall be required by Lessor re-affirming Guarantor’s obligations under this
Guaranty.
     14. Notwithstanding any modification, discharge or extension of the
guaranteed obligations or any amendment, modification, stay or cure of Lessor’s
rights which may occur in any bankruptcy or reorganization case or proceeding
concerning Lessee, whether permanent or temporary, and whether or not assented
to by Lessor, Guarantor hereby agrees that it shall be obligated hereunder to
pay and perform the guaranteed obligations and discharge its other obligations
in accordance with the terms of the guaranteed obligations and the terms of this
Guaranty. Guarantor understands and acknowledges that by virtue of this
Guaranty, it has specifically assumed any and all risks of a bankruptcy or
reorganization case or proceeding with respect to Lessee. Without in any way
limiting the generality of the foregoing, any subsequent modification of the
guaranteed obligations in any reorganization case concerning Lessee shall not
affect the obligation of Guarantor to pay and perform the guaranteed obligations
in accordance with their original terms. If Lessor is required to pay, return or
restore to Lessee or any other person any amounts previously paid on account of
any of the guaranteed obligations because of any bankruptcy or other voluntary
or involuntary proceeding involving Lessee, in or out of court, for the
adjustment of debtor-creditor relationships, or because of any stop notice or
any other reason, the obligations of Guarantor shall be reinstated and revived,
and the rights of Lessor shall continue, with respect to such amounts, all as
though they had never been paid to Lessor.
     15. This Guaranty shall constitute the entire agreement between Guarantor
and the Lessor with respect to the subject matter hereof. No provision of this
Guaranty or right of Lessor hereunder may be waived nor may any guarantor be
released from any obligation hereunder except by a writing duly executed by an
authorized officer of Lessor.
     16. When the context and construction so requires, all words used in the
singular herein shall be deemed to have been used in the plural. The word
“person” as used herein shall include an individual, company, firm, association,
partnership, corporation, trust or other legal entity of any kind whatsoever.
     17. Should any one or more provisions of this Guaranty be determined to be
illegal or unenforceable, all other provisions shall nevertheless be effective.
     18. Guarantor represents that the person signing below is duly authorized
to execute this Guaranty on behalf of Guarantor and to bind Guarantor hereby.
     19. The waiver or failure to enforce any provision of this Guaranty shall
not operate as a waiver of any other breach of such provision or any other
provisions hereof.

 



--------------------------------------------------------------------------------



 



     20. If either party hereto participates in an action against the other
party arising out of or in connection with this Guaranty, the prevailing party
shall be entitled to have and recover from the other party reasonable attorneys’
fees, collection costs and other costs incurred in and in preparation for the
action.
     21. Guarantor agrees that this Guaranty shall be governed by and construed
in accordance with the laws of the State of California.
     22. The term “Lessor” whenever used herein refers to and means the Lessor
in the foregoing Lease specifically named and also any assignee of said Lessor,
whether by outright assignment or by assignment for security, and also any
successor to the interest of said Lessor or of any assignee of such Lease or any
part thereof whether by assignment or otherwise. The term “Lessee” whenever used
herein refers to and means the Lessee in the foregoing Lease specifically named
and also any assignee of said Lessee or assignee of such Lease or any part
thereof, whether by assignment or otherwise.
     23. Any notice or other communication to be given under this Agreement by
either party to the other will be in writing and delivered personally or mailed
by certified mail, postage prepaid and return receipt requested, or delivered by
an express overnight delivery service, charges prepaid, or transmitted by
facsimile, as follows:

     
     If to Lessor:
  Avanir Pharmaceuticals
c/o Chief Financial Officer
101 Enterprise, Suite 300
Aliso Viejo, California 92656
Attention: Chief Financial Officer
 
   
     With a copy to:
  Goodwin Procter llp
4370 La Jolla Village Drive, Suite 400
San Diego, California 92122
Fax: (858) 232-0349
Attention: Ryan Murr, Esq.
 
   
     If to Lessee:
  Halozyme, Inc.
11388 Sorrento Valley Road
San Diego, California 92121
Fax: (858) 704-8311
Attention: General Counsel
 
   
     With a copy to:
  Morrison & Foerster llp
425 Market Street
San Francisco, California 94105-2482
Fax: (415) 268-7522
Attention: Derek Boswell, Esq.

     Any address or name specified above may be changed by a notice given by the
addressee to the other party in accordance with this numbered paragraph. Any
notice will be deemed given

 



--------------------------------------------------------------------------------



 



and effective (i) if given by personal delivery, as of the date of delivery in
person; or (ii) if given by mail, upon receipt as set forth on the return
receipt; or (iii) if given by overnight courier, one (1) business day after
timely deposit with the courier; or (iv) if given by facsimile, upon receipt of
the appropriate confirmation of transmission by facsimile. The inability to
deliver because of a changed address of which no notice was given of the
rejection or other refusal to accept any notice will be deemed to be the receipt
of the notice as of the date of such inability to deliver or the rejection or
refusal to accept.
     24. Waiver of Jury Trial. The parties hereto waive trial by jury in any
action, proceeding or counterclaim brought by any party(ies) against any other
party(ies) on any matter arising out of or in any way connected with this
Guaranty or the relationship of the parties created hereunder (each, a “Dispute”
and collectively, the “Disputes”).
     25. Consent to Judicial Reference. If and to the extent that paragraph
(xxv) immediately above is determined by a court of competent jurisdiction to be
unenforceable or is otherwise not applied by any such court, each of Landlord
and Tenant hereby consents and agrees that (a) any and all Disputes shall be
heard by a referee in accordance with the general reference provisions of
California Code of Civil Procedure Section 638, sitting without a jury in the
County of Los Angeles, California, (b) such referee shall hear and determine all
of the issues in any Dispute (whether of fact or of law), including issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8, including, without limitation, entering restraining
orders, entering temporary restraining orders, issuing temporary and permanent
injunctions and appointing receivers, and shall report a statement of decision,
provided that, if during the course of any Dispute, any party desires to seek
such a “provisional remedy” at a time when a referee has not yet been appointed
or is otherwise unavailable to hear the request for such provisional remedy,
then such party may apply to the Los Angeles County Superior Court for such
provisional relief, and (c) pursuant to California Code of Civil Procedure
Section 644(a), judgment may be entered upon the decision of such referee in the
same manner as if the Dispute had been tried directly by a court. The parties
shall use their respective commercially reasonable and good faith efforts to
agree upon and select such referee; provided, however, that such referee must be
a retired California state or federal judge; and provided, further, that, if the
parties cannot agree upon a referee, the referee shall be appointed by the
Presiding Judge of the Los Angeles County Superior Court. Each party hereto
acknowledges that this consent and agreement is a material inducement to
consummate the transactions contemplated hereby and by the Lease, and that each
will continue to be bound by and to rely on this consent and agreement in their
related future dealings. The parties shall share the cost of the referee and
reference proceedings equally, provided that the referee may award attorneys’
fees and reimbursement of the referee and reference proceeding fees and costs to
the prevailing party, whereupon all referee and reference proceeding fees and
charges will be payable by the non-prevailing party (as so determined by the
referee). Each party hereto further warrants and represents that it has reviewed
this consent and agreement with legal counsel of its own choosing, or has had an
opportunity to do so, and that it knowingly and voluntarily gives this consent
and enters into this agreement having had the opportunity to consult with legal
counsel. This consent and agreement is irrevocable, meaning that it may not be
modified either orally or in writing unless agreed to by Lessor, and this
consent and agreement shall apply to any subsequent amendments, renewals,
supplements, or modifications to this Guaranty or any other

 



--------------------------------------------------------------------------------



 



agreement or document entered into between the parties in connection with this
Guaranty. In the event of litigation, this Agreement may be filed as evidence of
either or both parties’ consent and agreement to have any and all Disputes heard
and determined by a referee under California Code of Civil Procedure
Section 638.
     26. This Guaranty is solely for the benefit of Lessor and its successors
and assigns and is not intended to nor shall it be deemed to be for the benefit
of any third party, including, without limitation, Lessee.
     27. Guarantor shall have no right to assign its obligations under this
Guaranty without obtaining Lessor’s prior written consent which consent may be
granted or withheld in Lessor’s sole and absolute discretion. For purposes of
this Guaranty, the following shall not constitute an assignment necessitating
Lessor’s consent (but Guarantor shall notify Lessor of the same): (a) a change
in Guarantor’s name, type of entity and/or state of domicile; and (b) a merger
or similar transaction in which the surviving entity purchases all or
substantially all of Guarantor’s stock and/or assets; provided, however, that
the resulting entity in either (a) or (b) shall remain bound by this Guaranty
and will upon request, reaffirm and ratify the obligations of Guarantor under
this Guaranty.
     28. Guarantor hereby consents to the exclusive jurisdiction and venue of
any state or federal court located within Los Angeles County, State of
California in any suit, action or proceeding brought under or arising out of
this Guaranty (and further agrees not to assert or claim that such venue is
inconvenient or otherwise inappropriate or unsuitable).
     In Witness Whereof, Guarantor has executed this Guaranty as of the date
first above written.

          Guarantor:    Halozyme Therapeutics, Inc.,
a Delaware corporation
        By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit F
Additional Operating Costs
Locksmith services
Security services
Central Monitoring Services
Armed Response services
Alarm Company & 1118722 (MAINTENANCE ACCESS) & 1118721 (CAMERA MAINTENANCE)
Drain Service
Air filtration repair and maintenance
Air handlers and chiller maintenance services
HVAC Vendor Services
HVAC MAINTENANCE AND REPAIR
EMERGENCY POWER SYSTEMS maintenance and repair
CONSULTING — FACILITY MAINTENANCE
HVAC PM — 11388 SV Rd
HVAC PM — 11404, 11408 SV Rd
Licenses and Permits
Signs
Vendor for automated controls
Maintenance Supplies
Hardware Supplies
FIRE EXTINGUISHER INSPECTION
Sound diverters
HEALTH & SAFETY CONSULTING SVC
Guard Svcs 11388 Sorrento
DATA/SHREDDED & DESTROYED

 



--------------------------------------------------------------------------------



 



Janitorial Services
WATER TREATMENT PROGRAM
San Diego Police Department services

 